UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 05 January, 2012 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Invitation to purchase securities for cash:Results -5 January 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BARCLAYS PLC (Registrant)  Date: January 05, 2012 By: /s/ Patrick Gonsalves Patrick Gonsalves Deputy Secretary BARCLAYS BANK PLC (Registrant) Date:January 05, 2012 By: /s/ Patrick Gonsalves Patrick Gonsalves Joint Secretary 5 January 2012 BARCLAYS BANK PLC INVITATION TO PURCHASE SECURITIES FOR CASH: ANNOUNCEMENT OF FINAL RESULTS On 5 December 2011, Barclays Bank PLC (the "Issuer"), on behalf of the Issuer and any subsidiary or associated undertaking of the Issuer (together with the Issuer, the "BGp Companies"), invited holders of certain Securities (as set out in the table below) issued by the Issuer to tender up to £2,500,000,000 of such Securities for purchase by the relevant BGp Company (the "Offers"), subject to applicable offer and distribution restrictions. Further to such invitation and further to the announcements by the Issuer, on behalf of the BGp Companies, dated 16 December 2011 amending the indicative timetable relating to the Offers and 20 December 2011 announcing the results as at the Early Tender Deadline, the Issuer, on behalf of the BGp Companies, hereby informs holders that, as at the Expiration Deadline for the Offers (as amended, being 11.59 p.m. (New York City time) on Wednesday 4 January 2012), the aggregate principal amount of each series of Securities validly tendered after the Early Tender Deadline and before the Expiration Deadline and to be accepted for purchase is as set out in the table below, and each such holder is entitled to receive on the Final Settlement Date, being 9 January 2012, the Purchase Price plus any Accrued Interest Payment. The Offers - Results as at the Expiration Deadline Acceptance Priority Level Title of Security CUSIP Numbers ISIN Numbers Principal Amount Outstanding Aggregate principal amount accepted for purchase at the Early Tender Deadline Aggregate principal amount accepted for purchase after the Early Tender Deadline and at the Expiration Deadline Total aggregate principal amount accepted for purchase 1 US$1,000,000,000 6.86 per cent.
